Filed 3/24/15 P. .v Sanders CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D064746

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCD239270)

STEPHEN CHARLES SANDERS,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Robert F.

O'Neill, Judge. Affirmed.



         Russell S. Babcock, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         In March 2013, a jury found Stephen Charles Sanders guilty of two counts of

soliciting murder (Pen. Code, § 653f, subd. (b); counts 1 and 2; all further statutory

references are to the Penal Code), soliciting robbery (§ 653f, subd. (a); count 3),
soliciting burglary (§ 653f, subd. (a); count 4) and soliciting a narcotic offense (§ 653f,

subd. (d); count 5). Sanders waived his right to a jury trial on allegations, as to the first

four counts, that he was out on bail when he committed the offenses (§ 12022.1, subd.

(b)), and the court found the allegations true. In June, Sanders entered a negotiated guilty

plea in case No. SCD235740 (Court of Appeal No. D064743); that plea bargain provided,

as to that case, the instant case and three other cases, for a stipulated 25-year sentence and

waiver of the right to appeal. In September, the court sentenced Sanders to 25 years in

prison, including, in the instant case, two years (one third the middle term) on count 1

with two years for the bail enhancement, concurrent terms on counts 2, 3 and 4 and credit

for time served on count 5. The court struck the remaining bail enhancements. Sanders

appeals. We affirm.

                                      BACKGROUND

       On February 7, 2012, Sanders told Joseph Etcheverry, his former cell mate, about

a kid who lived in a condominium complex where Sanders once lived. The kid was a

marijuana dealer who always had from two to five pounds of marijuana in his home, with

each pound worth $3,000. The dealer kept about $20,000 in "working money." Sanders

told Etcheverry, "whatever he's got in his house, if we can get in his house we'll clean

him out." Sanders also said the dealer kept money in a safe in his parents' home. Sanders

had gone by the parents' home the previous night around dark and noted there were no

cars and no dogs. Sanders suggested Etcheverry masquerade as a law enforcement agent,

conduct a raid of the parents' home, tell the parents they were accessories to their son's

drug dealing and take money from them. Sanders drove Etcheverry to the dealer's

                                               2
condominium complex, said there was only one security camera, showed him how to get

through the gate and pointed out the dealer's condo and car. Then Sanders drove

Etcheverry to the parents' home. Stephens said their safe contained at least $50,000.

       Sanders told Etcheverry he had $17,000 to buy four pounds of cocaine at a

discount in Los Angeles. Sanders wanted to transport the cocaine to Hawaii. He said, "I

can't take it myself, but I want to go over there so when someone flies over with it I can

be able to catch it and then go give it to my boys . . . ." Etcheverry recommended

Sanders use a woman named KK. Sanders suggested buying KK an airplane ticket on the

Internet. Etcheverry and Sanders agreed that KK would hide the cocaine in balloons in

her body cavities. Sanders said he had conducted a dry run by traveling to Hawaii

"looking everywhere seeing if there's any feds on me."

       On February 9, 2012, Sanders and Etcheverry again discussed crimes targeting the

drug dealer and his parents. Sanders suggested the following. He and Etcheverry would

have two-way radios. They would go to the dealer's condominium complex and wait for

him to come home at night. When Sanders saw the dealer's car, he would radio

Etcheverry. Etcheverry would walk up to the dealer, claim to be a law enforcement

agent, zip tie his hands behind his back and say, "we have to search your house." Sanders

listed the pros and cons of robbing the dealer before the parents and vice versa.

       Etcheverry asked Sanders what they were going to do about Preston James, the

victim in Court of Appeal No. D064743. (We grant Sanders's request for judicial notice

of the record in that case.) Sanders replied, "I wanna fuckin' get his fuckin' ass if I can

find out where he's at. I'm just, I'm gonna have my fucking silencer all dialed in and get

                                              3
it all fuckin' hushed up and we'll fuckin' just deal with his fuckin' ass." Sanders said "I'll

have everything figured—if we're gonna do that, I'll have everything figured out about

it." Sanders said he had a lot of guns and a silencer. He had driven to the town where

James was living with his father to familiarize himself with the area, and he planned to

find out exactly where James's home was. Sanders told Etcheverry, "together we should

be able to fuckin' get everything dialed." After killing James, Sanders planned to kill a

female witness in the case in which James was a victim. Sanders had thought of "lobbin'

a grenade through her bedroom window and fuckin' blowin' her up . . . ." Sanders was

concerned if the female was killed first, the district attorney would realize he and

Etcheverry were killing witnesses and their bail would be revoked. When Etcheverry

asked if "there was someone else" in addition to James and the female, Sanders named

Nick Neff, another victim.

       Sanders said he had obtained two kilos of cocaine the previous night in Los

Angeles. He showed Etcheverry where he kept it and asked if KK was willing to

transport the cocaine. Etcheverry said yes. Sanders said he wanted to meet KK and

discuss the matter with her and Etcheverry. Sanders and Etcheverry talked over how

much they should pay KK and estimated how much cocaine they could hide in her body

cavities. Sanders planned to take KK to the airport and be on the plane with her.

                                        DISCUSSION

       Appointed appellate counsel has filed a brief summarizing the facts and

proceedings below. Counsel presents no argument for reversal, but asks this court to

review the record for error as mandated by People v. Wende (1979) 25 Cal. 3d 436

                                               4
(Wende). Pursuant to Anders v. California (1967) 386 U.S. 738 (Anders), counsel lists,

as a possible, but not arguable, issue, whether the waiver of appellate rights was knowing,

intelligent and voluntary.

       We granted Sanders permission to file a brief on his own behalf. He has done so

and raises issues arising from the discovery and admission of evidence relating to

surveillance and the recording of his conversations. These matters occurred before

Sanders's June 2013 plea agreement in case No. SCD235740, in which he waived his

right to appeal in the instant case. The waiver was knowing, intelligent and voluntary.

Sanders is thus precluded from raising the issues on appeal.

       A review of the record pursuant to Wende and Anders, including the possible issue

listed pursuant to Anders, has disclosed no reasonably arguable appellate issue. Sanders

has been competently represented by counsel on this appeal.

                                     DISPOSITION

       The judgment is affirmed.



                                                                           MCINTYRE, J.

WE CONCUR:



NARES, Acting P. J.



AARON, J.



                                            5